Exhibit 10.18

 

LOGO [g53310ex10_18pg001.jpg]

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND

INTELLECTUAL PROPERTY RIGHTS AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION, AND INTELLECTUAL
PROPERTY RIGHTS AGREEMENT (this “Agreement”) is entered into as of October 1,
2015 by and between Tornier, Inc., a Delaware corporation (together with all its
subsidiaries and affiliates owned or controlled, directly or indirectly, now or
in the future, the “Company”), and Terry M. Rich (“Employee”).

I N T R O D U C T I O N:

A. The Company designs, manufactures and markets orthopaedic medical devices and
biologics. The Company conducts business in a highly competitive market and has
invested significant time and resources in developing its products, business,
customer, and employee relationships.

B. The Company must protect its confidential and proprietary information, and
its relationships with customers, prospective customers, and other entities
doing business with the Company, which constitute valuable assets of the Company
and which the Company would not otherwise make accessible to Employee.

C. The Company must protect critical relationships with the Company’s customers
and prospective customers that the Company has developed on the Company’s behalf
and at the Company’s expense.

D. As a condition of Employee’s employment and access to confidential and
proprietary Company information, and of allowing Employee to develop knowledge
regarding relationships with the Company’s customers and prospective customers,
and in consideration of employment and the Company’s compensation of the
Employee, including without limitation wages, salary, potential bonuses, and
other benefits, the Employee and the Company agree to enter into and comply with
this Agreement.

A G R E E M E N T:

In consideration of the Company’s offer of employment, compensation, benefits,
and the mutual promises and covenants set forth in this Agreement, and other
valuable consideration, the sufficiency of which are hereby acknowledged, the
Employee and the Company agree to be bound by and comply with this Agreement:

1. Confidentiality.

1.1 Except as required by Employee’s duties to the Company, Employee shall not,
at any time during employment by Employer or thereafter, directly or indirectly
disclose, furnish, make use of, or make accessible to any person, firm,
corporation, or other entity, any Confidential Information (as defined below)
developed or obtained while Employee was in the employ of the Company.

 

1



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

1.2 As used in this Agreement, “Confidential Information” means all information
of the Company, whether or not developed by Employee, and all information of its
customers and suppliers, including without limitation any formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use. Confidential Information
includes but is not limited to trade secrets, and it may relate to such matters
as research and development, manufacturing processes, management systems and
techniques, the identity and requirements of customers, the identity of
suppliers, strategic or financial data or plans, and sales and marketing plans
and information. Confidential Information does not lose its confidential status
merely because it was known by a limited number of persons or entities or
because it did not originate entirely with the Company.

1.3 Employee acknowledges that the above-described knowledge and information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, that the Company
would not grant Employee access to such knowledge and information in the absence
of this Agreement, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Employee shall refrain from
intentionally committing any acts that would materially reduce the value of such
knowledge or information to the Company.

2. Conduct During Employment; Conflicts and Loyalty. Employee understands that
Employee owes a duty of loyalty to the Company during the term of Employee’s
employment. While employed by the Company, (i) Employee will in good faith
devote Employee’s best efforts and entire working time to the performance of
services for the Company under the direction of managers and officers of the
Company, and (ii) Employee will not serve as an independent contractor,
employee, consultant, or in any other business capacity for any other person,
firm, corporation or other business entity.

3. Noncompetition and Nonsolicitation Covenants.

3.1 Agreement Not to Compete. During the term of Employee’s employment with the
Company and for a period of one year from and after the termination of
Employee’s employment with the Company, whether such termination is with or
without cause, or whether such termination is at the instance of Employee or the
Company (the “Restricted Period”), Employee shall not, for himself or herself or
on behalf of or in conjunction with any third party, engage or participate,
either individually or as an employee, consultant or principal, partner, agent,
trustee, officer, director, investor or shareholder of a corporation,
partnership, limited liability company, or other business entity that engages in
the Protected Business anywhere in the World. “Protected Business” means the
design, development, manufacture, servicing, sale, solicitation, promotion,
marketing or distribution of any medical products or services

 

2



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

competitive with products manufactured, marketed or sold by the Company or any
of its subsidiaries or any medical products or services intended to be
manufactured, marketed or sold by the Company of the same type or general
function. Notwithstanding the foregoing, if during the last twelve (12) months
of Employee’s employment with the Company, Employee had no management duties or
responsibilities and was engaged exclusively in sales activities, including
selling, soliciting the sale of or supporting the sale of the Company’s products
through direct contact with the Company’s customers, then the restrictions of
this Section 3.1 will be limited to all geographic territories and account
assignments to which Employee was assigned or for which Employee had supervisory
and/or management responsibility during the last twenty four (24) months of
Employee’s employment with the Company. Notwithstanding the foregoing, nothing
in this Section 3.1 shall be deemed to preclude Employee from holding less than
1% of the outstanding capital stock of any corporation required to file periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and the securities of which are
listed on any national securities exchange or traded on the over-the-counter
market.

3.2 Agreement Not to Solicit Employees. During the Restricted Period, Employee
shall not, directly or indirectly, alone or on behalf of any person or business
entity, aid, encourage, advise, solicit, induce or attempt to induce any
employee of the Company to leave his or her employment with the Company in order
to accept employment with Employee or with any other person or entity with which
Employee is or may become associated, affiliated or connected.

3.3 Agreement Not to Solicit Customers and Suppliers.

(a) During the Restricted Period, Employee shall not, directly or indirectly,
alone or on behalf of any person or business entity, cause or attempt to cause
any customer, prospective customer, vendor, supplier, or other business contact
of the Company (i) to terminate, limit, or in any manner adversely modify or
fail to enter into any actual or potential business relationship with the
Company or (ii) to enter into or expand any actual or potential business
relationship with any competitor of the Company.

(b) If during the last twelve (12) months of Employee’s employment with the
Company, Employee had no management duties or responsibilities and was engaged
principally in sales activities, including selling, soliciting the sale of or
supporting the sale of the Company’s products through direct contact with the
Company’s customers, then for a period of two (2) years from and after the
termination of Employee’s employment with the Company, whether such termination
is with or without cause, or whether such termination is at the instance of
Employee or the Company, Employee shall not, directly or indirectly, alone or on
behalf of any person or business entity, solicit any person or entity (i) whom
Employee or any of Employee’s Subordinates (as defined below), if any, called on
or serviced on behalf of the Company at any time during the three (3) years
preceding the termination of Employee’s employment with the Company or (ii) from
whom Employee or any of Employee’s Subordinates, if any, directly or indirectly
solicited business or to whom Employee or any of Employee’s Subordinates, if
any, submitted proposals to perform services on behalf of the

 

3



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

Company at any time during the three years preceding the termination of
Employee’s employment, with respect to any product or service competitive with
or similar to any products or services of the Company. For purposes of this
Section 3.3(b), “Subordinates” shall include any of the Company’s employees
reporting to Employee at any time during the three years preceding the
termination of Employee’s employment.

3.4 Judicial Modification. If the duration of, the scope of, or any business
activity covered by any provision of this Section 3 is in excess of what a court
of competent jurisdiction under this Agreement determines to be valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that such court determines to be valid and
enforceable, and the Company and Employee consent to the judicial modification
of the scope and duration of the restrictions in this Section 3 in any
proceeding brought to enforce such restrictions so as to make them valid,
reasonable and enforceable. Employee hereby acknowledges that this Section 3
shall be given the construction which renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

4. Patents, Copyrights and Related Matters.

4.1 Inventions. As used in this Agreement, the term “Invention” means
discoveries, inventions, innovations, materials, suggestions, mask works, works
of authorship, know-how, ideas (whether or not shown or described in writing or
reduced to practice), conceived, reduced to practice, authored, or developed by
Employee or jointly with others, whether or not patentable, copyrightable or
registerable. “Company Inventions” means any Inventions which (a) relate
directly to the business of the Company; (b) relate to the Company’s actual or
anticipated research or development; (c) result from any work performed by
Employee for the Company, for which equipment, supplies, facility or Company
Confidential Information is used; or (d) is developed on any Company time.

4.2 Disclosure of Prior Inventions. Employee has identified on Exhibit A to this
Agreement all Inventions relating in any way to the Company’s business or
demonstrably anticipated research and development that were made by Employee
prior to employment with the Company, and Employee represents that such list is
complete. Employee represents that Employee has no rights in any such Inventions
other than those specified in Exhibit A. If there is no such list on Exhibit A,
Employee represents that Employee has made no such Inventions at the time of
signing this Agreement.

4.3 Obligations Regarding Company Inventions. Employee understands that the
Company is continually developing new products, processes, systems and machines
of which Employee may have knowledge. Employee agrees that during Employment, to
the extent Employee is involved with Company Inventions, Employee will (a) keep
accurate, complete and timely records of all Company Inventions, which records
shall be the Company’s property and be retained on the Company’s premises;
(b) promptly and fully disclose and describe all Company Inventions in writing;
(c) assign (and Employee does hereby assign) to the Company all of Employee’s
rights to all Company Inventions, and to applications for letters patent,

 

4



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

copyright registrations and/or mask work registrations in all countries and to
letters patent, copyright registrations and/or mask work registrations granted
upon such Company Inventions in all countries; and (d) acknowledge and deliver
promptly to the Company (without charge to the Company but at the Company’s
expense) such written instruments and to do such other acts as may be necessary
in the opinion of the Company to preserve Company Inventions against forfeiture,
abandonment, or loss, and to obtain, defend or maintain such letters patent,
copyright registrations and/or mask work registrations, and to vest the entire
right and title thereto in the Company. Notwithstanding anything to the contrary
set forth herein, in some circumstances, the provisions of this Section 4 may
not apply to inventions for which no equipment, supplies, facility or trade
secret information of the Company was used and which were developed entirely on
Employee’s own time, and (a) which do not relate directly to the business of the
Company or to the Company’s actual or demonstrably anticipated research or
development, and (b) which do not result from any work performed by Employee for
the Company.

4.4 Future Inventions. Employee recognizes that Company Inventions or
Confidential Information relating to Employee’s activities while working for the
Company and conceived or made by Employee, alone or with others, within one
(1) year after termination of employment may have been conceived in significant
part while employed by the Company. Accordingly, Employee agrees that such
post-employment Inventions and proprietary information will be presumed to have
been conceived during employment with the Company and are to be assigned and are
hereby assigned to the Company unless and until Employee has established the
contrary.

4.5 Appointment of Company as Agent/Attorney-in-Fact. In the event that the
Company is unable for any reason to secure Employee’s signature to any document
required to apply for or execute any patent, copyright, maskwork or other
applications with respect to any Inventions (including improvements, renewals,
extensions, continuations, divisions or continuations in part thereof), Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact to act for and on
my behalf and instead of Employee, to execute and file any such application and
to do all other lawfully permitted acts to further the prosecution and issuance
of patents, copyrights, maskworks or other rights thereon with the same legal
force and effect as if executed by Employee.

5. Return of Records and Property; Cooperation.

5.1 Upon termination of Employee’s employment, upon Employee’s resignation, or
at any time immediately upon the Company’s request, Employee shall promptly
deliver to the Company any and all loaners, tool kits, Company records and any
and all Company property in Employee’s possession or under Employee’s control
and all copies thereof (whether in hard copy or stored in electronic or magnetic
media, whether furnished by the Company or compiled by Employee, and whether or
not containing Confidential Information), including without limitation products,
formulae, technology, processes, marketing plans, price lists, customer lists,
prospect lists, manuals, books, blank forms, documents, correspondence,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes,

 

5



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

data, tables, calculations, and all other materials or information relating to
the business of the Company, and keys, access cards, access codes or other
access information, passwords, credit cards, personal computers, telephones and
other electronic equipment belonging to the Company.

5.2 Upon termination of Employee’s employment or at any time as requested by the
Company, Employee agrees to make available to any person designated by the
Company all information that Employee has concerning work Employee performed for
the Company and any pending, reasonably anticipated or past transactions that
may affect operation of the Company.

6. At-Will Employment. Unless Employee has entered into an express written
agreement signed by an officer of the Company which explicitly alters the
at-will relationship, Employee’s employment relationship with the Company is at
will and it is not for any fixed term or duration. The Company may terminate
Employee’s employment with the Company at any time and for any reason, with or
without cause or notice. Employee may terminate Employee’s employment with the
Company for any reason at any time. Nothing in this Agreement is intended to
alter this at-will employment relationship, and such at-will employment
relationship may not be modified except by an express written agreement signed
by an officer of the Company and Employee.

7. No Conflicting Obligations. Employee represents and warrants to the Company
that Employee is not contractually prohibited from executing and abiding by this
Agreement, and that Employee’s employment with the Company, and the performance
of any duties as an Employee of the Company, will not breach or conflict with
any non-competition, confidentiality, or other obligations to another employer.
Employee further represents and warrants that Employee has not brought and will
not bring to this employment by the Company any confidential or proprietary
information, including trade secrets, of prior employers and agrees not to make
use of or disclose such confidential or proprietary information in carrying out
Employee’s duties.

8. Subsequent Engagement; Mandatory Notice. Employee agrees that during the
Restricted Period, Employee will give the Company written notice delivered to
the Chief Executive Officer of the Company, before accepting employment or any
other type of engagement with any person(s) or entity that provides or plans to
provide products or services similar to any products or services of the Company
or for the benefit of similar clients to those of the Company. Such written
notice will identify the new employer or contracting party, describe the nature
of its business, and describe the Employee’s proposed job duties and Employee’s
geographic territory or responsibilities.

9. Remedies. Employee hereby acknowledges that the provisions of this Agreement
are reasonable and necessary to protect the legitimate interests of the Company
and that any violation of the provisions of this Agreement by Employee would
cause substantial and irreparable harm to the Company. Employee further
acknowledges that it would be difficult to fully compensate the Company for
monetary damages resulting from any breach by Employee of the provisions hereof.
Accordingly, in the event of any actual or threatened breach of any such

 

6



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

provisions, the Company shall, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
such relief may be granted without the necessity of proving actual monetary
damages. Employee agrees that in the event Employee is found to have breached
(or threatened to breach) any provision of this Agreement, Employee will be
liable to Employer for reasonable attorneys’ fees and costs which the Employer
incurred in enforcing this Agreement.

10. Miscellaneous.

10.1 Governing Law. In order to provide the Employee and Company with certainty
and predictability, the Employee and Company agree that all matters relating to
the interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Tennessee or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Tennessee.

10.2 Mandatory Jurisdiction and Venue. In order to facilitate efficient
litigation and to provide the Employee and Company with certainty and
predictability, the Employee and Company agree that the courts of the State of
Tennessee and/or the federal district courts, Western District of Tennessee,
shall have exclusive jurisdiction for the purpose of interpreting, enforcing,
and resolving all issues of law, equity, or fact, arising out of or in
connection with this Agreement, and all other claims and disputes related to the
Employee’s employment with and/or separation from employment with the Employer.
Any action involving such claims or disputes shall be brought in such courts.
Each party consents to personal jurisdiction over such party in the State and/or
federal courts of Tennessee and hereby waives any defense of lack of personal
jurisdiction. Venue, for the purpose of all such suits shall be in the State or
federal courts located in Shelby County, Tennessee.

10.3 Entire Agreement. This Agreement, and any employment agreement signed by an
officer of the Company between the Company and Employee contain the entire
agreement of the parties relating to the subject matter addressed therein and
supersede all prior agreements and understandings with respect to such subject
matter, and the parties hereto have made no other agreements, representations or
warranties relating to the subject matter of this Agreement.

10.4 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by an authorized officer of the
Company, and the Employee.

10.5 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Failure of the Company to require strict compliance with this

 

7



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

Agreement or to enforce or seek to enforce this Agreement in response to a
breach by Employee does not constitute a waiver of the Company’s right
subsequently to seek enforcement as to that breach or any other breach of this
Agreement.

10.6 Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Employee, assign its rights and
obligations under this Agreement (1) to any entity affiliated with the Company,
(2) in connection with a merger or consolidation involving the Company, or
(3) to any corporation or other person or business entity to which the Company
may sell or transfer all or substantially all of its assets or the assets of any
division. After any such assignment by the Company, the assignee shall
thereafter be deemed to be “the Company” for purposes of all terms and
conditions of this Agreement, including this Section 10.

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
and such executed counterparts shall constitute one Agreement.

10.8 Severability. Subject to Section 3.4, to the extent that any portion of any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

10.9 Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

10.10 Tolling. Employee understands and agrees that in the event of any breach
of his or her obligations under Section 3 of this Agreement, the period of
restraint applicable to such obligations shall be automatically tolled for the
amount of time the violation continues.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

By signing below, the Employee acknowledges that he/she has read, understands,
agrees to comply with, and agrees to be bound by the foregoing Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement.

 

EMPLOYEE: Signature:  

/s/ Terry M. Rich

Name:  

Terry M. Rich

Date:  

October 15, 2015

COMPANY: TORNIER, INC. Signature:  

/s/ Lance A. Berry

Name:  

Lance A. Berry

Title:  

Senior Vice President and Chief Financial Officer

Date:  

October 15, 2015

 

9



--------------------------------------------------------------------------------

LOGO [g53310ex10_18pg002.jpg]

 

Exhibit A

Prior Inventions

 

10